Case 20-11708-BLS Doc 22 Filed 09/14/20 Page1of4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: Jeffrey and Sherry Bader )
) Chapter 13

)

Debtor(s) )

) Bk. Case No: 20-11708

FIRST AMENDED CHAPTER 13 PLAN
I. Notice
NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
SUBJECT TO DEL. BANKR. L.R. 3023-1 AND YOUR RIGHTS MAY BE AFFECTED BY
THIS PLAN. IF YOU OPPOSE THE PLAN'S TREATMENT OF YOUR CLAIM OR ANY
PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO
CONFIRMATION AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE
CONFIRMATION HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS PLAN
WITHOUT FURTHER NOTICE IF NO OBJECTION IS FILED. SEE BANKRUPTCY RULE
3015. YOU SHOULD NOTE THE FOLLOWING (boxes must be checked by debtor(s) if

applicable):

C The plan seeks to limit the amount of a secured claim, as set out in III.2, which
may result in partial payment or no payment at all to the secured creditor

O The plan will seek avoidance of a lien or security interest

O The plan contains nonstandard provisions in paragraph VI

Il. Plan Payments and Length of Plan: The future earnings of the debtor are submitted to
the supervision and control of the Court and the Debtor's employer or the Debtor shall pay to the
trustee the sum of $1088.89 — (monthly) for 60 months

Il. Plan Distribution: From the payment so received, after deduction of allowed Trustee's
commission, the Trustee shall make disbursements as follows:

1. Priority Claims:
Full payment in deferred cash payments of all claims entitled to priority under 11 U.S.C.

Section 507.
(A) Debtor's Counsel Fees $2900.00 to Tiffany A. Poole.

(B) Priority Taxes (specify tax and tax year due) _ Unknown to to New Castle

County (county taxes)
O (C) Domestic Support Obligations_
O (D) Other Priority or Administrative Expenses

2. Secured Claims—(boxes must be checked)
O Pro-rata with OR
Case 20-11708-BLS Doc 22 Filed 09/14/20 Page 2of4

subsequent to dividends to priority creditors, holders of allowed secured
claims shall retain the liens securing such claims and shall be paid as
follows:

(A) Long term or mortgage debt -PRE-PETITION ARREARAGE ONLY,

to be paid to_ US Bank National Association $59130.20
(total amount of pre-petition arrears for the real property at 24 Melody Dr.

Debtor shall continue to make regular post-payments directly to US

Bank National Association for the first mortgage _ This Section of the
Plan specifically incorporates all of the provisions affecting mortgage
claims as set forth in Del. Bankr. L.R. 3023-1(b) and the parties shall be so

governed.

(B) Secured Vehicle debt (cramdown) - Pro-rata payments to:
in the amount of $ for payment in full of the value of

property.

(C) Secured Vehicle debt (910 car claim) - Pro-rata payments to__ in the
full amount of the vehicle claim.

(D) Other secured debt:

3. Surrender of Collateral and Co-Debtor Relief:

O

(A) Debtor surrenders secured collateral to: Debtor(s) abandons
such property and agrees that the Automatic Stay under 11 U.S.C. Section
362 is terminated as to the property and any interest in the property
effective immediately on confirmation of this Plan. Claims, if any
submitted by such creditor may receive a distribution under the Plan if
such claims reflect an applicable deficiency balance remaining following
surrender.

 

(B) Co-Debtor relief under 11 USC Section 1301 is granted effective
immediately upon confirmation of the Plan as to surrendered property.

4. Unsecured Claims:
Subsequent to dividends to priority and secured creditors, dividends to allowed
non-priority general unsecured creditors shall be distributed as follows:

General unsecured creditors will be paid C1 a dividend of 100% of their allowed claim
OR [x a pro rata dividend of:

O

1

BIOC OR
Case 20-11708-BLS Doc 22 Filed 09/14/20 Page 3of4

O 2. Disp. Income x 60 months as calculated under Section 1325(b), OR
3. a pro-rata dividend from the base plan, if any.

IV. Leases or Executory Contracts: (If applicable) The following leases or executory
contracts of the debtor will be treated as follows:

V. Vesting of Property: Title to Debtor's property shall revest in the Debtor on confirmation
of the Plan, except for undistributed plan payments held by the Trustee. Unless otherwise
ordered, upon conversion of this case to Chapter 7 all undistributed plan payments received from
a debtor's post-petition wages shall be refunded to the debtor(s). Upon dismissal, unless
otherwise ordered, the Trustee is authorized to disburse undistributed plan payments to allowed.
claimants in accordance with this Plan.

VI. Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this plan is
void.

VII. Filing Proof of Claim Required: A proof of claim must be filed in order to share in
distributions under the plan. A proof of claim may be filed either electronically or as paper. To
file an electronic claim, go to the website www.deb.uscourts.gov and click on "File a Claim" and
follow the instructions. Once the necessary information is entered the form will be automatically
generated. To obtain a claim form to file a paper claim, go to the website www.uscourts.gov and
click on "Services and Forms, then click on Bankruptcy Forms, the Select B410-Proof of Claim.
Completed paper claims should be delivered or mailed to United States Bankruptcy Court, Attn:
Claims, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801.

 

 

/s/ Jeffrey M. Bader 9/14/2020
Debtor's Signature Date
/s/ Sherry L. Bader 9/14/2020
Joint Debtor's Signature Date

The undersigned certifies that this plan contains no nonstandard provision other than as set forth
in paragraph VI above.

/s/ Tiffany A. Poole 6/30/2020
Attorney for Debtor(s) Date
Case 20-11708-BLS Doc 22 Filed 09/14/20 Page 4of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: Jeffrey and Sherry Bader )
) Chapter 13
)
Debtor(s) )Bk. Case No: 20-11708
FIRST AMENDED PLAN ANALYSIS
Prior: Bankruptcy (_) Chapter 13 (X) Date:
Estimated Length of Plan:__60 months. Trustee Use:
§ 341 Mecting Date: Continued: _
Confirmed Date:

TOTAL DEBT PROVIDED FOR UNDER THE PLAN AND ADMINISTRATIVE EXPENSES

Total Priority Claims (Class One) $

Unpaid attorney’s fees $ 2900.00
Taxes 5

Other $_

Total of Payments to Cure Defaults (Class Two) $ 59130.20
Total of Payments on Secured Claims (Class Three) $_

Total of Payments on Unsecured Claims (Class Four) $_
Sub-Total $ 62030.20
Total Trustee’s Compensation (10% of debtor’s payments) $6203.02
Total Debt and Administrative Expenses $65333.22

 

RECONCILIATION WITH CHAPTER 7
Interest of Class Four Creditors If Chapter 7 Filed

 

l. Value of Debtor’s Interest in Non-exempt Property $
2. Plus: Value of Property Recoverable Under Avoiding $
3. Less: Estimated Chapter 7 Administrative Expense $
4. Less: Amounts Payable to Priority Creditors other

than costs of administration $
5. Equals: Estimated Amount Payable to Class 4

Creditors if Chapter 7 Filed (if negative, enter zero) $ =
Estimated Dividend for Class Four Under Chapter 7 $
Estimated Dividend Under Plan $
/s/ Tiffany Poole /s/ Jeffrey M. Bader
Attorney for Debtor Debtor

/s/ Sherry L. Bader
Joint Debtor
